Citation Nr: 0705824	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  02-01 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for PTSD.  

The veteran has been afforded a Board videoconference hearing 
and the transcript of the testimony offered at the hearing is 
of record.  This matter was last before the Board in April 
2004, when it was remanded for further evidentiary 
development, which has now been completed. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished via 
letters dated in January 2001, March 2001, December 2002, and 
May 2006.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding the claim of service connection for 
PTSD.  In terms of any notification regarding downstream 
elements, because of the denial of the issue below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issue.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1). See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned letters.  Specifically, the May 2006 letter 
advised the veteran to send any evidence in his possession 
that pertained to the claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records, VA medical records 
and all private records identified by the veteran.  The 
veteran has not indicated the presence of any outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  The veteran has been provided 
with several VA psychiatric examinations in furtherance of 
substantiating his claim.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis under DSM-IV; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail). 

Analysis

Of record is a June 1981 VA medical certificate.  At that 
time, the veteran reported being depressed and unemployed.  
He denied suicidal thoughts but was "tired of it all."  He 
stated that he had been on lithium from 1975 to 1976, 
resulting from psychiatric hospitalization when he was going 
through a divorce.  The veteran also reported insomnia since 
returning from Vietnam.  The examiner diagnosed PTSD, 
chronic, delayed.  This diagnosis was made solely on the 
history provided by the veteran. 

At a June 2001 VA psychiatric examination, the veteran 
complained that he had "been a nut all [his] life."  At the 
time, the veteran complained of being divorced and having 
sleep disturbance, which he blamed on his period of service.  
He reported that his sleep would be disturbed every night, 
but that he always managed to get six hours of sleep.  He 
admitted to being previously dependent on alcohol, but noted 
that he had not had a drink in about four years.  He was able 
to talk about his alleged stressors in Vietnam without 
distress.  

Mental status examination revealed that his immediate and 
remote memories were intact.  His recent memory evidenced no 
errors and he presented as friendly and cooperative.  He was 
dressed appropriately and alert and oriented in all spheres.  
His speech was normal in rate and volume.  His thought 
process production was spontaneous.  Continuity of thought 
was goal directed, logical and relevant.  He denied suicidal 
and homicidal ideas as well as delusions or ideas of 
reference.  There was no apparent psychotic thought process.  
He denied hallucinations.  His abstracting ability, as 
measured by similarities, was intact, as was his 
interpretation of proverbs.  His concentration was good.  His 
mood was euthymic.  His range of affect was broad.  His 
judgment was intact and his insight was good.  The examiner 
diagnosed alcohol dependence in sustained full remission.  He 
specifically noted that the veteran's symptoms were of 
insufficient number or severity to sustain a diagnosis of 
PTSD, or any anxiety disorder.

The veteran received private psychiatric counseling from Ewa 
Szafraniec, M.D., Ph.D., in September 2002.  After a mental 
status examination at this time, Dr. Szafraniec diagnosed the 
veteran as having PTSD based upon the history provided by the 
veteran. 

In September 2002, the veteran underwent a VA examination by 
a panel of two psychiatrists.  His complaint at the time was 
that he "didn't say things the way they really were in the 
last interview."  The examiners noted that the veteran's 
recollection of alleged stressors differed from those 
elicited at the previous VA examination.  Again, the veteran 
complained of anxiety and insomnia.  Mental status 
examination yielded results similar to those of the June 2001 
examination.  This time, the examiners diagnosed anxiety 
disorder, not otherwise specified, and alcohol dependence in 
sustained full remission.  The examiners noted that, although 
the veteran did indeed report some anxiety symptoms, they 
were insufficient in number and severity to meet the criteria 
for either posttraumatic stress disorder or a major mood 
disorder.  They noted that he presented for the interview 
with a relaxed demeanor and that he took no medication and 
was not involved in any mental health treatment.  Further 
noted was the fact that he reported his alleged Vietnam 
stressors with no apparent distress.  

The Board finds the two VA examinations more probative than 
the reports from Dr. Szafraniec.  Both examinations were very 
thorough and discussed the veteran's current symptomatology 
in detail.  Dr. Szafraniec noted that the veteran had 
witnessed the death of many servicemen and saw numerous 
others in body bags.  Regarding his symptomatology, it was 
reported that the veteran had nightmares about Vietnam and 
over reacted to people.  There was no discussion of whether 
he met all the criteria for a diagnosis of PTSD.  The VA 
examiners, in particular those who conducted the September 
2002 examination, discussed in detail the veteran's alleged 
symptoms and found that they were insufficient in number to 
warrant a diagnosis of PTSD.  As an example, the examiners 
noted that the veteran's description of hearing songs that 
take him back 30 years do not meet the criteria of 
"flashbacks" for a diagnosis of PTSD.  The Board finds that 
the preponderance of the evidence is against a finding that 
the veteran has PTSD.  

In denying service connection on this basis, the Board notes 
that it is not necessary to determine whether the veteran's 
alleged stressors occurred.  Whether they occurred is 
insignificant at this point, because the veteran does not 
have the symptomatology to warrant a diagnosis.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


